This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37268

 5 CELENA PEREZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Douglas R. Driggers, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Defendant Celena Perez appeals from the judgment and order suspending

19 sentence resulting from her conditional no contest plea, convicting her of possession
 1 of a controlled substance and possession of marijuana or synthetic cannabinoids. [RP

 2 101] Defendant reserved the right to appeal the court’s ruling on her motion to

 3 suppress. [RP 96, 112] This Court issued a calendar notice on August 29, 2018,

 4 proposing summary reversal on the basis that the search of Defendant’s person was

 5 unlawful. [CN 2] On September 18, 2018, the State filed a response to the calendar

 6 notice indicating that it will not file a memorandum in opposition. Thus, for the

 7 reasons stated in the calendar notice, we reverse and remand to the district court.

 8   {2}   IT IS SO ORDERED.


 9                                         ____________________________________
10                                         MICHAEL E. VIGIL, Judge


11 WE CONCUR:



12 _______________________________
13 HENRY M. BOHNHOFF, Judge



14 _______________________________
15 DANIEL J. GALLEGOS, Judge




                                             2